  Case 18-22285         Doc 46     Filed 04/03/19 Entered 04/03/19 10:52:26              Desc Main
                                      Document Page 1 of 4


                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 18-22285
         MARIA L PEREZ

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Tom Vaughn, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 08/08/2018.

         2) The plan was confirmed on NA .

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was dismissed on 02/11/2019.

         6) Number of months from filing to last payment: 3.

         7) Number of months case was pending: 8.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $0.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (09/01/2009)
 Case 18-22285        Doc 46     Filed 04/03/19 Entered 04/03/19 10:52:26                  Desc Main
                                    Document Page 2 of 4



Receipts:

       Total paid by or on behalf of the debtor             $1,446.00
       Less amount refunded to debtor                         $790.69

NET RECEIPTS:                                                                                   $655.31


Expenses of Administration:

    Attorney’s Fees Paid Through the Plan                               $0.00
    Court Costs                                                         $0.00
    Trustee Expenses & Compensation                                    $55.31
    Other                                                               $0.00
TOTAL EXPENSES OF ADMINISTRATION:                                                                   $55.31

Attorney fees paid and disclosed by debtor:                  $0.00


Scheduled Creditors:
Creditor                                    Claim         Claim         Claim        Principal        Int.
Name                              Class   Scheduled      Asserted      Allowed         Paid           Paid
BANK OF AMERICA NA            Secured              NA            NA     13,000.00            0.00         0.00
BANK OF AMERICA NA            Secured      107,893.00            NA            NA            0.00         0.00
BMO HARRIS BK NA              Unsecured            NA         788.67        788.67           0.00         0.00
CAPITAL ONE BANK USA          Unsecured         880.00        972.22        972.22           0.00         0.00
CAPITAL ONE BANK USA          Unsecured         798.00        813.47        813.47           0.00         0.00
CITIBANK                      Unsecured      3,198.00       3,533.47      3,533.47           0.00         0.00
CITIBANK NA                   Unsecured      3,556.00       3,556.63      3,556.63           0.00         0.00
CROWN MORTGAGE                Secured              NA     12,924.95           0.00           0.00         0.00
CROWN MORTGAGE                Secured       24,962.42     15,224.91     28,149.86            0.00         0.00
DEPARTMENT STORES NATIONAL BA Unsecured      1,170.00       1,407.91      1,407.91           0.00         0.00
ILOAN FINANCIAL GDS LI        Unsecured      3,454.00            NA            NA            0.00         0.00
INTERNAL REVENUE SERVICE      Priority       7,500.00            NA            NA            0.00         0.00
INTERNAL REVENUE SERVICE      Unsecured      7,500.00       6,806.01      6,806.01           0.00         0.00
ISAC                          Unsecured     97,326.00    101,785.23    101,785.23            0.00         0.00
LVNV FUNDING                  Unsecured      1,811.00       2,055.12      2,055.12           0.00         0.00
LVNV FUNDING                  Unsecured      7,757.00       7,926.13      7,926.13           0.00         0.00
ONEMAIN FINANCIAL             Unsecured            NA       3,774.95      3,774.95           0.00         0.00
PRA RECEIVABLES MGMT          Unsecured         221.00        346.20        346.20           0.00         0.00
PRA RECEIVABLES MGMT          Unsecured         353.00        368.48        368.48           0.00         0.00
PRA RECEIVABLES MGMT          Unsecured      1,299.00       1,437.10      1,437.10           0.00         0.00
QUANTUM3 GROUP LLC            Unsecured         991.00      1,173.96      1,173.96           0.00         0.00
QUANTUM3 GROUP LLC            Unsecured      1,263.00       1,468.25      1,468.25           0.00         0.00
RIPPA HOMEOWNERS ASSOC        Secured        2,000.00            NA            NA            0.00         0.00
RIPPA HOMEOWNERS ASSOC        Secured              NA       3,169.01      3,169.01           0.00         0.00
SYNCHRONY BANK                Unsecured            NA       2,257.09      2,257.09           0.00         0.00
SYNCHRONY BANK                Unsecured         939.00           NA            NA            0.00         0.00
SYNCHRONY BANK                Unsecured      2,689.00            NA            NA            0.00         0.00
TD BANK USA                   Unsecured         634.00        829.26        829.26           0.00         0.00
TOYOTA MOTOR CREDIT           Unsecured     13,610.00            NA            NA            0.00         0.00
TOYOTA MOTOR CREDIT           Unsecured      8,816.00            NA            NA            0.00         0.00
TOYOTA MOTOR CREDIT           Secured              NA       2,321.80      2,321.80        300.00          0.00



UST Form 101-13-FR-S (09/01/2009)
 Case 18-22285        Doc 46     Filed 04/03/19 Entered 04/03/19 10:52:26                  Desc Main
                                    Document Page 3 of 4



Scheduled Creditors:
Creditor                                     Claim        Claim         Claim        Principal       Int.
Name                               Class   Scheduled     Asserted      Allowed         Paid          Paid
TOYOTA MOTOR CREDIT            Secured             NA       3,196.62      3,196.62        300.00         0.00
TOYOTA MOTOR CREDIT            Secured       14,250.00    25,539.16     27,860.96            0.00        0.00
TOYOTA MOTOR CREDIT            Secured       17,225.00    23,355.45     26,552.07            0.00        0.00
TOYOTA MOTOR CREDIT            Secured             NA            NA            NA            0.00        0.00
TOYOTA MOTOR CREDIT            Secured             NA            NA            NA            0.00        0.00


Summary of Disbursements to Creditors:
                                                           Claim           Principal                Interest
                                                         Allowed               Paid                    Paid
Secured Payments:
      Mortgage Ongoing                               $28,149.86               $0.00                  $0.00
      Mortgage Arrearage                             $13,000.00               $0.00                  $0.00
      Debt Secured by Vehicle                        $54,413.03               $0.00                  $0.00
      All Other Secured                               $8,687.43             $600.00                  $0.00
TOTAL SECURED:                                      $104,250.32             $600.00                  $0.00

Priority Unsecured Payments:
       Domestic Support Arrearage                          $0.00                $0.00                $0.00
       Domestic Support Ongoing                            $0.00                $0.00                $0.00
       All Other Priority                                  $0.00                $0.00                $0.00
TOTAL PRIORITY:                                            $0.00                $0.00                $0.00

GENERAL UNSECURED PAYMENTS:                         $141,300.15                 $0.00                $0.00


Disbursements:

       Expenses of Administration                               $55.31
       Disbursements to Creditors                              $600.00

TOTAL DISBURSEMENTS :                                                                          $655.31




UST Form 101-13-FR-S (09/01/2009)
  Case 18-22285         Doc 46      Filed 04/03/19 Entered 04/03/19 10:52:26                Desc Main
                                       Document Page 4 of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 04/03/2019                             By:/s/ Tom Vaughn
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (09/01/2009)
